t c summary opinion united_states tax_court carl stuart brandon and ann stuart brandon petitioners v commissioner of internal revenue respondent docket no 4645-02s filed date carl stuart brandon and ann stuart brandon pro sese marc l caine and maureen t o'brien for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioners seek review of respondent's determination to proceed with collection of their tax_liabilities of dollar_figure for and dollar_figure for the issue for decision is whether all amounts that are the subject of respondent's collection action have already been paid_by petitioners the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in randolph center vermont background petitioners' federal_income_tax return for was filed on date their return for was filed on date the returns for and were filed on date the tax_return was filed date the and returns were filed timely and the return was filed on date petitioners submitted for a form 1040x amended u s individual_income_tax_return claiming a credit of ‘ sec_6330 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 sec_6330 is effective with respect to collection actions initiated more than days after date 1ie after date see rra sec_3401 112_stat_750 - - dollar_figure that was received on date petitioners did not fully remit the tax shown on some of the returns at the time the returns were filed on date petitioners received from respondent a so-called 30-day_letter from the commissioner's examination_division proposing adjustments to petitioners' returns for the years through petitioners by letter dated date informed the commissioner that they disagreed with the proposed adjustments and requested an appeals_conference petitioners and the appeals officer handling their case reached a settlement agreement with respect to the proposed adjustments to their tax returns for through on date petitioners signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment for tax years through they agreed to an increase in tax of dollar_figure for no increase for an increase in tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for and for an increase in tax of sbig_number and an addition_to_tax under sec_665l a of dollar_figure the appeals officer explained to petitioners that by signing the form_870 they consented to the assessment and collection of the deficiencies including increases in tax and penalties and waived the right to petition the tax_court to redetermine the deficiencies petitioners were provided the opportunity to q4e- examine the form and in fact they took the opportunity to review it before they signed it on date petitioners signed a form_3363 acceptance of proposed disallowance of claim_for_refund_or_credit the form disallowed their claim_for_refund_or_credit in the amount of dollar_figure on the form 1040x submitted on date for the tax_year the form states that the internal_revenue_service irs will not consider the subject claim but that the taxpayer retains the right to sue the irs on the disallowance also on date petitioners signed form_2297 waiver of statutory notification of claim disallowance the waiver informs the signatories that it begins the 2-year period for filing suit_for_refund of the disallowed claim on date the irs sent to petitioners a letter for each of the years and advising them of an increase in tax because of examination action the letters demanded payment for taxes penalties and interest related to the agreed deficiencies listed on the form_870 that petitioners signed on date on date the irs sent to petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing for unpaid amount of tax of dollar_figure for and additional penalty and interest of dollar_figure for and dollar_figure for petitioners asked for and received a hearing under sec_6330 - - discussion the positions of the parties are simple and diametrically opposed respondent has determined the amounts at issue to be outstanding while petitioners state that the amounts have been paid upon review of the record the court finds that there are two controversial items on which this case turns the first is what is the effect if any of the amended_return submitted on date for the tax_year claiming an overpayment credit of dollar_figure the second is what is the significance of petitioners' claims of estimated_tax payments of dollar_figure on their return and dollar_figure on their return because petitioners failed to take advantage of their opportunity to dispute their tax_liability for they may not do so now see sec_301_6330-1 oq a-e2 f q a-fh5 proceed admin regs see also aquirre v commissioner 117_tc_324 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion 114_tc_604 114_tc_176 it has been held that discretion can be abused by neglecting a significant relevant factor by giving weight to an irrelevant factor or by considering only the proper factors but nevertheless making a clear error in judging their weight henry v ins f 3d1 lst cir the amended_return and tax_year petitioners argue that they believed that as part of their settlement of the deficiencies proposed for through the dollar_figure overpayment credit claimed on the amended_return for would be applied to their outstanding tax_liabilities in particular to tax_year as petitioners put it the agreement to the disallowance was signed by them only in the context of the overall settlement petitioners argue that if the disallowed dollar_figure was intended to be paid in addition to the agreed upon deficiencies the total would be more than the original deficiencies proposed by the examination_division no reasonable person would settle an appeal for more than the original amount appealed they argue the fallacy in this argument is that the deficiency rra sec 112_stat_726 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 however is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c 112_stat_727 the rra was enacted on date while the examination of the through years in this case was in spetitioner carl brandon testified that he applied the dollar_figure credit claimed in on the amended_return for toward payment of the tax_liability shown on his joint_return that was filed in - amounts and the claim_for_refund_or_credit are separate and distinct items see sec_6211 sec_6212 sec_6402 sec_7422 a reasonable person might as petitioners did compromise one and not the other so as to avoid full liability for both the effect of the form_3363 acceptance of proposed disallowance of claim_for_refund_or_credit is not changed simply because petitioners signed it only in the context of the overall settlement the form states that the irs will not consider the claim but that the taxpayer retains the right to sue irs on the disallowance petitioners who state that they consulted an accountant about the form knew or should have known that the claimed credit would not be allowed they knew or should have known that the disallowed credit would not offset their tax_liability for or any other year there may have been a unilateral mistake by petitioners as to the effect of their agreement without more however a unilateral mistake by a party to a settlement agreement is not a basis for voiding the agreement see 893_f2d_69 4th cir affg tcmemo_1989_2 289_f2d_878 d c cir further a refusal by petitioners to sign the forms and would not prevent the irs from denying their claim for the credit petitioners' signing of forms and served only to accelerate the running of the period of limitations on as - - well as the first permissible date for filing a suit for the claimed credit for overpayment see sec_6532 payment for tax_year because petitioners do not challenge the validity of the underlying tax_liability for the court reviews respondent's determination as to that year only for abuse_of_discretion see sego v commissioner supra petitioners filed their return on date with a remittance of dollar_figure but showing a tax due of dollar_figure the return claimed a withholding_tax credit of dollar_figure and an amount of estimated_tax payments and amount applied from return of dollar_figure carl brandon petitioner testified that the liability for should have been satisfied by the carry- forward of the backup withholding for and petitioners filed returns showing estimated_tax payments of dollar_figure for and dollar_figure for petitioners claimed refunds of dollar_figure for and dollar_figure for but they never came petitioner testified according to petitioner i then requested that they be applied to the return in my date letter the sum of the net amounts shown on the returns as refunds due to petitioners for and is dollar_figure forms certificates of assessments payments and other specified matters were stipulated by the parties the forms for and show no indication of the backup withholding for - and alleged by petitioners or the estimated_tax payments shown on their returns a portion of the dollar_figure tax_liability shown on the return for was satisfied by an overpayment credit from of dollar_figure petitioners had previously made a dollar_figure payment by check on date and designated that it be applied to tax years and taxpayers are required to substantiate the deductions and credits that they claim on their returns by maintaining records necessary to establish both the amount and their entitlement to such items sec_6001 43_tc_824 sec_1_6001-1 income_tax regs see rule a 503_us_79 65_tc_87 affd per curiam 540_f2d_821 5th cir see also sec_7491 a and b the parties stipulated copies of two letters written by petitioner and addressed to the irs office in boston massachusetts in the letter dated date petitioner acknowledged receipt of tax change notices for and and a request for payment of tax penalty and interest because petitioners have not met the reguirements of sec_7491 a they retain the burden_of_proof on this issue - in both letters petitioner complained that the irs had given no credit or refund for the backup withholding shown on the returns for and petitioners' only documentation of the overpayments of their and tax_liabilities is the returns themselves petitioners’ returns however are merely statements of their claims that may not be accepted as proof of the existence and amount of the items claimed wilkinson v commissioner c 62_tc_834 7_tc_245 affd 175_f2d_500 2d cir there is no independent evidence in the record showing payments of backup withholding or estimated_tax payments sufficient to create overpayments for and that could be credited to petitioners' tax_liability for the court finds that respondent correctly determined that collection actions should proceed other arguments raised by petitioners are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
